FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA FEB 1 0 2009
"‘""r,‘:;¥z::;¢;“,;z'zsz,z';- cw~-<
KAREEMAH BELL-BosToN,
Plaintiff,
V.

CivilAction N0.  

NATlVITY HOMELESS SHELTER,

é\}\J\./\/\J§\)&/

Defendant.

MEMORANDUM OPINION

'l`his matter comes before the Court upon review of plaintiff’s application for leave to
proceed in forma pauperis and pro se complaint. The application will be granted but the
complaint will be dismissed.

Plaintiff alleges that, on January 5 , 2009, she was using a bathroom at a homeless shelter
when another person "tried to kick the door in because [Plaintiff] made it to the restroom before
her." Compl. at 2. Plaintiff is "seeking a trial date, for on-going harassment by selected
homeless women in the District of Columbia shelters." Id. She demands no other relief.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. ln addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and is
between citizens of different states. See 28 C.F.R. §l332(a). The facts alleged do not appear to
raise a federal question, and plaintiff does not state a statutory or other basis for federal court
jurisdiction. Further, plaintiff does not establish diversity jurisdiction. lt appears that the parties
do not reside or conduct business in different districts and, absent a claim for damages, the Court

cannot determine whether the matter in controversy exceeds $75,000. For these reasons, the

complaint will be dismissed without prejudice for lack of subject matter jurisdiction.
An Order consistent with this Memorandum Opinion will be issued separately on this

same date.

    

United States District Judge

Date:  37/ a DD?